FILED
                            NOT FOR PUBLICATION                              APR 15 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VICTOR MANUEL GUARCAS-TOL,                       No. 10-72483

              Petitioner,                        Agency No. A094-810-437

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2014**
                             San Francisco, California

Before: KLEINFELD, NGUYEN, and WATFORD, Circuit Judges.

       Victor Guarcas-Tol petitions for review of an order by the Board of

Immigration Appeals (BIA) affirming the immigration judge’s (IJ) denial of

withholding of removal and protection under the Convention Against Torture



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT). Reviewing legal conclusions de novo and factual findings for substantial

evidence, Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir. 1995), we deny the petition.

      Guarcas-Tol, a Guatemalan citizen, seeks withholding and CAT relief in

view of a threatening confrontation he had with a superior officer while serving in

the Guatemalan military. The IJ and the BIA assumed Guarcas-Tol’s testimony

was credible, but found that he failed to establish the required nexus to his claimed

political opinion, as required under 8 U.S.C. § 1231(b)(3)(A), because the dispute

was personal in nature. The conclusion that the dispute did not concern the corrupt

operation of government forces at an institutional level is supported by law, see

Grava v. INS, 205 F.3d 1177, 1181 (9th Cir. 2000), and substantial evidence in the

record. Although Guarcas-Tol stresses the violence and corruption within the

Guatemalan military, the service’s notorious history does not convert what was

reasonably deemed a private dispute over individual misconduct, into one of

political dimensions.

      As for Guarcas-Tol’s CAT claim, substantial evidence supports the finding

by the IJ and the BIA that petitioner failed to establish the requisite likelihood that

he would be tortured upon returning home.

      PETITION DENIED.




                                           2